Citation Nr: 1230215	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  08-10 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Whether new and material evidence to reopen a claim for service connection for chronic headaches has been received.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel



INTRODUCTION

The Veteran served on active duty from November 1963 to October 1986.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2006 rating decision in which the RO, inter alia, denied the Veteran's petition to reopen a claim for service connection for chronic headaches.  In August 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2008.

The Veteran's appeal also initially included the issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and hypertension.  In a March 2010 rating decision, the RO granted service connection for PTSD and hypertension, representing full grants of the benefits sought with respect to these claims.  Accordingly, only the request to reopen remains on appeal before the Board.

For the reasons expressed below, the matter remaining on appeal is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO action on the claim remaining on appeal is warranted.

In March 2006, the Veteran filed the pending request to reopen his claim for service connection for chronic headaches.  As noted above, the RO denied the request in an October 2006 rating decision, on the basis that the evidence that was available at that time did not show either that his current headache disability began during service, or, that an etiological relationship existed between the Veteran's current headache disability and his active duty service.  In a subsequent March 2008 SOC, the RO continued to decline to reopen the Veteran's claim on the same basis.  The RO has not readjudicated the Veteran's claim for service connection for headaches since its March 2008 SOC.

After the March 2008 SOC was issued, the RO received numerous additional treatment records which include private treatment records from BH Borgess Health dated December 2007; VA treatment records pertaining to treatment received through May 2011; reports from VA examinations in April 2010 and April 2011; and a private opinion letter from Dr. W.F.L. dated June 2011.  Of particular note, in connection with the request to reopen, the Veteran is now claiming service connection for chronic headaches secondary to cardiovascular disability,  and the April 2010 and April 2011 VA examination reports each reflect the an opinion that the Veteran's headaches are related to his now service-connected hypertension.

Despite receipt of the additional evidence outlined above, the RO did not readjudicate the issue of whether new and material evidence had been received to reopen the Veteran's claim for service connection for chronic headaches, nor did it issue a supplemental SOC (SSOC) addressing that matter.  Consequently, this matter must be remanded for RO consideration of the request to reopen in light of the additionally-received evidence, in the first instance, and for issuance of an SSOC reflecting such consideration,  See 38 C.F.R. §§ 19. 31, 19.37 (2011). 

Also, while this matter is on remand, to ensure that all due process requirements are met, the RO should undertake appropriate action to obtain all outstanding, pertinent records.

The record indicates that the Veteran has been receiving treatment at the VA Medical Center (VAMC) in Battle Creek, Michigan, and, the claims file contains treatment records from that facility through May 2011.  However, more recent records from that facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Battle Creek VAMC all outstanding, pertinent records evaluation and/or treatment of the Veteran since May 2011, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the request to reopen the previously-denied claim for service connection for chronic headaches.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Battle Creek VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, since May 2011.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim for service connection that is not currently of record. 

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the request to reopen a claim for service connection for chronic headaches in light of all pertinent evidence (to include all that added to record since the RO's March 2008 SOC) and legal authority.

6.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


